—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered August 4,1992, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly refused to deliver a missing witness charge with respect to a latent fingerprint unit officer, since the People demonstrated that the officer had no knowledge concerning the search for fingerprints in the complainant’s car (see, People v Gonzalez, 68 NY2d 424; People v Kitching, 78 NY2d 532).
We have considered the defendant’s remaining contentions, including those raised in his pro se supplemental brief, and find them to be without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.